Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.(a)(5)(B) Note: The following is an un-official English translation of the Hebrew Cover Page of the Offer to Purchase that was published in Israel pursuant to Israeli law. The original Cover Page, written in Hebrew, is the exclusive legally binding version and the Offeror (as defined below) assumes no liability for any of the statements or representations made in this translation. [FORM OF MIFRAT] Elron Electronic Industries Ltd. (the Offeror) Given Imaging Ltd. (the Company) In accordance with the Companies Law, 5759-1999 (the  Companies Law ), the Securities Law, 5728-1968, and the Securities Regulations (Tender Offer), 5760-2000 (the  Tender Offer Regulations ), following is a: Schedule (MIFRAT) of a Special Offer to Purchase by the Offeror, of 1,462,640 ordinary shares of NIS 0.05 par value each (the  Shares ) of the Company, held by the Companys shareholders (the  Offerees ), representing approximately 5% of the voting rights in the Company and its issued and paid-up capital as of the Schedule's date, at a price of 16.54 U.S. dollars per share, subject to any lawful withholding tax (the  Offer to Purchase ). The Companys shares are listed both on the Tel Aviv Stock Exchange Ltd. (the 
